DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     PRIDE CLEAN RESTORATION, INC. a/a/o CLOVA THOMAS,
                        Appellant,

                                     v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                               No. 4D21-1808

                               [June 8, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sandra Bosso-Pardo, Judge; L.T. Case No.
502020CC005121.

   Erik D. Diener of The Diener Firm, P.A., Plantation, for appellant.

  Abbi Freifeld Carr and Veresa Jones Adams of ROIG Lawyers, Deerfield
Beach, and Jeffrey R. Geldens of ROIG Lawyers, Miami, for appellee.

PER CURIAM.

   Affirmed. See Total Care Restoration, LLC v. Citizens Prop. Ins. Corp.,
46 Fla. L. Weekly D926 (Fla. 4th DCA Apr. 20, 2022).

WARNER, FORST and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.